        Case 2:20-cr-00021-DLC Document 76 Filed 03/23/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 20–21–BU–DLC
                       Plaintiff,

        vs.                                           ORDER


  ANGIE MARIE AHERN-
  KROGSTAD,

                       Defendant.

      United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendation Concerning Plea on March 8, 2021. (Doc. 73.) As neither party

objected, they are not entitled to de novo review of the record. 28 U.S.C.

§ 636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

Therefore, the Court reviews the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommends that the Court accept Angie Marie Ahern-

Krogstad’s guilty plea after Ahern-Krogstad appeared before her pursuant to

Federal Rule of Criminal Procedure 11, and entered a plea of guilty to one count of
                                      -1-
        Case 2:20-cr-00021-DLC Document 76 Filed 03/23/21 Page 2 of 2



conspiracy to possess with intent to distribute methamphetamine, in violation of 21

U.S.C. § 846, as set forth in the Indictment.

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 73) IN FULL.

      IT IS FURTHER ORDERED that Angie Marie Ahern-Krogstad’s motion to

change plea (Doc. 60) is GRANTED, and Angie Marie Ahern-Krogstad is

adjudged guilty as charged in Count I the Indictment.

      DATED this 23rd day of March, 2021.




                                         -2-
